Citation Nr: 1133756	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-15 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for tendonitis of the right wrist.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from November 1987 to April 1994.

This appeal to the Board of Veterans' Appeals (Board) dates back to a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas - which, among other things, determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen her claim for service connection for a right wrist disability.  

In a January 2007 decision since issued, however, the Board granted this petition and reopened the claim after finding that new and material evidence has been submitted since a final and binding August 1994 RO decision that had previously  considered and denied this claim.  But rather than immediately readjudicating this claim on its underlying merits, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, to obtain a medical nexus opinion concerning the etiology of the Veteran's right wrist disability.  She subsequently had this VA compensation examination in September 2007, at the conclusion of which the VA examiner determined the tendonitis in the Veteran's right wrist was the result of disease or injury incurred during her military service.  The RO therefore issued a November 2007 decision granting service connection for this right wrist disability, characterized as tendonitis, and assigning an initial 10 percent rating for it retroactively effective from November 13, 2003, the date VA had received this claim.  The Veteran then appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) (indicating that when this occurs VA adjudicators must consider whether to "stage" the rating to compensate for times since the effective date of the award when the disability may have been more severe than at others).  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

In her April 2009 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge of the Board in Washington, DC, also commonly referred to as a Central Office hearing.  In an April 2011 letter, she was notified that her hearing had been scheduled for May 24, 2011.  Prior to the hearing, however, she submitted a letter indicating she no longer wanted a hearing, so her hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2010).


FINDINGS OF FACT

1.  The Veteran is right hand dominant (right handed).

2.  Her right wrist is not ankylosed.

3.  There also is not nonunion of the radius or ulnar.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 percent for the right wrist disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5214, 5215 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The appeal of this claim arises from the Veteran's disagreement with the initial rating assigned by the RO after granting service connection for her right wrist disability.  Therefore, VCAA notice concerning this downstream disability rating element of her claim is not required.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The courts have held that, where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as an initial rating, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved, which the Veteran received in March 2009 citing the applicable statutes and regulations governing the assignment of disability ratings and discussing the reasons and bases for not assigning a higher initial rating in this particular instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that she and her representative identified as potentially relevant.  She also was afforded a VA compensation examination in September 2007.  

And although the primary and initial purpose of that examination was to determine whether her right wrist disability was attributable to her military service, i.e., service connected, the findings and results of that evaluation nonetheless also provide the information needed to assess the severity of this disability, the determinative downstream issue, now that it is service connected.  So reexamination is not needed.  38 C.F.R. §§ 3.327(a), 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); and Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The requirement of a contemporaneous examination does not require another or new examination merely based on the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the Board finds that no further development of the claim is needed to meet the requirements of the VCAA.

II.  Entitlement to an Initial Rating Higher than 
10 Percent for the Right Wrist Disability

Since, as already alluded to, the Veteran's claim arises from her disagreement with the initial rating assigned following the granting of service connection, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staging", with equal consideration for the entire body of evidence.  Fenderson, 12 Vet. App. at 125-26 (holding that, when a Veteran timely appeals an initial rating, VA must consider whether the rating should be "staged" to compensate him/her for times since the effective date of the award when the disability may have been more severe than at other times during the course of the appeal).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Limitation of motion of the wrist is rated under DC 5215.  This code authorizes a maximum 10 percent rating for limitation of motion of either wrist (major/minor) if dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, DC 5215.

As a point of comparison, normal motion of the wrist is defined as dorsiflexion of 70 degrees, palmar flexion of 80 degrees, ulnar deviation of 45 degrees, and radial deviation of 20 degrees.  See 38 C.F.R. § 4.71, Plate I (2010).

As the Veteran already has the maximum assignable rating under DC 5215, the Board must consider the potential application of DC 5214, which provides for higher ratings for ankylosis of the wrist.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th  ed. 1987)].

Under DC 5214, a 20 percent rating is assigned for favorable ankylosis of the minor wrist and a 30 percent rating for favorable ankylosis of the major wrist in 20 degrees to 30 degrees of dorsiflexion.  A 30 percent rating is assigned for ankylosis of the minor wrist and 40 percent for the major arm in any other position, except favorable (a 40 percent rating is warranted for the dominant wrist).  A 40 percent rating for the minor arm and a 50 percent rating for the major arm requires unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  See 38 C.F.R. § 4.71a, DC 5214.

The Veteran's right wrist, however, is not ankylosed.  The only evidence in the file that includes the results of range-of-motion testing, documented in degrees, is the report of her September 2007 VA compensation examination, which shows that her right wrist has motion is every direction.  Specifically, she has 65 degrees of dorsiflexion, also 65 degrees of palmar flexion, 10 degrees of radial deviation, and 45 degrees of ulnar deviation.  The Board also has reviewed numerous VA and private treatment records, none of which indicates her right wrist is ankylosed.  Thus, she is not entitled to a rating under DC 5214, certainly then not a higher rating under this other code.

A disability rating higher than 10 percent also is not available under any other diagnostic code pertaining to the wrist.  There is no indication in the report of the September 2007 VA examination, or in any other medical report in the claims file, suggesting there is nonunion of either the right ulna or radius, thereby precluding application of DCs 5211 (impairment of the ulna) and 5212 (impairment of the radius).  38 C.F.R. § 4.71a, DCs 5211, 5212 (2010).

In DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995), the Court held that where an evaluation is based on limitation of motion, the question of whether pain and functional loss cause additional disability must be considered.  See 38 C.F.R. 4.40, 4.45, and 4.59 (2010).  However, consideration of functional loss due to pain is not required when, as in this case, the current rating is the maximum disability rating available for limitation of motion concerning the wrist.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In any event, even assuming for the sake of argument that these provisions apply, a disability rating higher than 10 percent would not be warranted since the VA examiner in September 2007 noted that pain was only present with radial deviation, as well as with dorsiflexion and palmar flexion from 50 to 60 degrees.  Also, three repetitive movements in each direction increased pain but did not cause additional loss of motion.  Thus, even if applicable, there would still be no basis to assign a disability rating higher than 10 percent under DeLuca or 38 C.F.R. 4.40, 4.45, and 4.59 (2010).

The Board also finds that the Veteran's disability picture is not so unusual or exceptional as to warrant referral of this case to the Director of Compensation and Pension Service or the Under Secretary of Benefits for review and consideration of an extra-schedular evaluation.  See 38 C.F.R. § 3.321(b)(1).  When making this determination, there initially must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  And under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the pain and associated limitation of motion, etc., the Veteran has complained about are contemplated by the schedular rating criteria.  So the Board is not obligated to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating higher than 10 percent for her right wrist disability.  As the preponderance of the evidence is against her claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.



ORDER

The claim for an initial rating higher than 10 percent for the right wrist disability is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


